UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended DECEMBER 31, 2015 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53757 America Greener Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada 20-8195637 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 254 South Mulberry Street, Suite 113, Mesa, AZ (Address of principal executive offices) (Zip Code) (480) 664-3650 (Registrant's telephone number, including area code) not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) o Yes x No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.21,284,848 shares of common stock are issued and outstanding as of February 12, 2016. TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 3. Quantative and Qualitative Disclosures About Market Risk. 25 Item 4. Controls and Procedures.25 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 25 Item 1A. Risk Factors. 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 26 Item 3. Defaults Upon Senior Securities. 26 Item 4. Mine Safety Disclosures. 26 Item 5. Other Information. 26 Item 6. Exhibits. 27 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report includes forward-looking statements that relate to future events or our future financial performance and involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to differ materially from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Words such as, but not limited to, “believe,” “expect,” “anticipate,” “estimate,” “intend,” “plan,” “targets,” “likely,” “aim,” “will,” “would,” “could,” and similar expressions or phrases identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and future events and financial trends that we believe may affect our financial condition, results of operation, business strategy and financial needs. Forward-looking statements include, but are not limited to, statements about: Ÿ our ability to continue as a going concern;, Ÿ our limited operating history; Ÿ our reliance on our sole director and officer; Ÿ the ability of our former officers and directors to enforce a security interest in our assets; Ÿ our status as a former shell company; Ÿ registration rights we have granted a principal stockholder; Ÿ our lack of various corporate governance standards and no independent directors; Ÿ the illiquid nature of our common stock; Ÿ the ability of our board of directors to issue preferred stock without the approval of our stockholders; Ÿ dilution to our stockholders upon the conversion of 3% convertible notes; Ÿ material weaknesses in our internal control over financial reporting; Ÿ Federal regulations which may adversely impact the trading of our common stock; and Ÿ failure to comply with the regulations of the British Columbia Securities Commission You should read thoroughly this report and the documents that we refer to herein with the understanding that our actual future results may be materially different from and/or worse than what we expect.We qualify all of our forward-looking statements by these cautionary statements including those made in this report, in Part I. Item 1A. Risk Factors appearing in our Annual Report on Form 10-K for the year ended June 30, 2015 and our other filings with the Securities and Exchange Commission.Other sections of this report include additional factors which could adversely impact our business and financial performance.New risk factors emerge from time to time and it is not possible for our management to predict all risk factors, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. 2 OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, when used in this report the terms “America Greener,” “we,” “our,” “us,” and similar terms refers to America Greener Technologies, Inc., a Nevada corporation, and our subsidiaries America Greener Technologies Incorporated, an Arizona corporation which we refer to as “AGT Arizona” and AGT Soft Wave, Inc., a Nevada corporation which we refer to as “AGT Soft Wave.”In addition, "second quarter 2016" refers to the six months ended December 31, 2015, "second quarter 2015" refers to the six months ended December 31, 2014, “fiscal 2015” refers to the year ended June 30, 2015, and “fiscal 2016” refers to the year ending June 30, 2016. Unless specifically set forth to the contrary, the information which appears on our website at www.americagreener.com is not part of this report. 3 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements. AMERICA GREENER TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, June 30, (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net Inventory Prepaid expenses and other current assets Total current assets Other assets: Property and equipment, net Intangible assets, net Deposit Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Convertible notes payable - related parties Notes payable Notes payable - related party Loans payable Customer deposit - Due to related parties Total current liabilities Commitments and contingencies (Note 7) Stockholders' deficit Preferred stock, $0.001 par value, 5,000,000 shares authorized: none shares issued and outstanding - - Common stock, $0.001, 75,000,000 shares authorized: 21,284,848 shares and 20,484,948 shares issued and outstandingat December 31, 2015 and June 30, 2015, respectively Additional paid in capital Accumulateddeficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to unaudited consolidated financial statements. 4 AMERICA GREENER TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED DECEMBER 31, 2015 FOR THE THREE MONTHS ENDED DECEMBER 31, 2014 FOR THE SIX MONTHS ENDED DECEMBER 31, 2015 FOR THE SIX MONTHS ENDED DECEMBER 31, 2014 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net revenues - services $ Cost of revenues - services Gross profit Operating expenses: Marketing, selling and advertising expenses Compensation expense Professional fees Consulting fees General and administrative Total operating expenses Loss from operations ) Other expense Interest expense ) Total other expense ) Loss before provision for income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) WEIGHTED AVERAGE COMMON SHARES Basic and Diluted NET LOSS PER COMMON SHARE: OUTSTANDING - Basic and Diluted ) See accompanying notes to unaudited consolidated financial statements. 5 AMERICA GREENER TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX FOR THE SIX MONTHS ENDED MONTHS ENDED DECEMBER 31, 2015 DECEMBER 31, 2014 (Unaudited) (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization and depreciation Bad debts - Stock based compensation - Changes in operating assets and liabilities Accounts receivable ) Inventory ) Prepaid expenses and other current assets ) Bank overdraft - Accounts payable and accrued liabilities ) Customer deposit - Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment - ) Net cash used in investing activities - ) Cash flows from financing activities: Proceeds from notes payable - Proceeds from loans payable - Proceeds from related party advances Payments made for related party advances - ) Proceeds from issuance of common stock Net cash provided by financing activities Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $
